—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.) rendered November 16, 1990, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the Supreme Court improvidently exercised its discretion in denying his motion to withdraw his plea of guilty (see, CPL 220.60 [3]; People v Dickerson, 163 AD2d 610). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.